Citation Nr: 0928086	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension in the calculated amount of $16, 248.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The appellant served on active duty from May 1970 to January 
1973.  The record reflects that he has no dependents

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 adverse determination 
of the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana.

The appellant was scheduled for a videoconference hearing in 
November 2008, however the appellant wished to postpone that 
hearing.  Another hearing was scheduled in April 2009, 
however the appellant failed to report and has offered no 
explanation for his failure to appear.  The Board therefore 
considers the appellant's hearing request to be withdrawn.


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $16, 248.00.

2.  The appellant was at fault in the creation of the 
overpayment of pension benefits because despite the notice 
provided to him, he did not promptly report the receipt of 
Social Security income to the VA.

3.  The VA was not at fault in the creation of the 
overpayment of the pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

5.  Collection of that indebtedness would not defeat the 
purpose of the pension benefit program, or otherwise be 
inequitable.

CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $16, 248.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
However, the Court has held that the notice and duty-to- 
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 
Vet. App. 132 (2002).

Regardless, in this case, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of the claim.  Also, VA afforded the appellant an 
opportunity to testify at a personal hearing on two 
occasions, however, the appellant did not report.  

According to a written brief presentation, dated in May 2009, 
the appellant's representative suggested that the Board 
should obtain the appellant's SSA records.  
When the record suggests that SSA records may be relevant to 
substantiating a claim before VA, there is a duty to assist 
by requesting those records.  See 38 U.S.C.A. § 5103A, 5106 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Nevertheless, the Board finds that the duty to assist by 
requesting SSA records has not been triggered.  VA has 
already received information from the SSA confirming that the 
appellant is in receipt of SSA benefits, and the appellant 
does not dispute the receipt of such benefits.  There has 
been no explanation offered as to what additional information 
from SSA would be helpful in adjudicating this waiver matter.  
This waiver of overpayment claim on appeal is primarily a 
financial matter and any additional SSA evidence would not 
help to substantiate this claim.  The appellant's 
representative also indicated that a supplemental statement 
of the case has not yet been issued, however, the Board notes 
that no additional evidence pertinent to this claim has been 
added to the claims folder since the substantive appeal was 
received.  Therefore, a supplemental statement of the case is 
not required.  

In sum, the appellant has been furnished the reasons and 
bases for the denial of his claim, and has been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties to notify and assist owed the appellant in 
the development of this claim.  Hence, the claim is ready to 
be considered on the merits.


Legal Criteria and Analysis

The record reflects that, effective May 16, 2002, entitlement 
to VA pension was granted to the appellant.  A veteran who 
meets wartime service requirements and who is permanently and 
totally disabled due to disability not the result of willful 
misconduct is entitled to a rate of pension set by law, 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521(a) (West 2002); 38 C.F.R. § 3.23 (2008).  Countable 
income consists of payments of any kind from any source 
received during a 12-month annualization period, unless 
specifically excluded under VA regulations.  38 C.F.R. § 
3.271(a).  Compensation from the Social Security 
Administration constitutes countable income.  38 C.F.R. § 
3.271(g).

In May 2006, the RO wrote to the appellant, informing him 
that it had received information from the SSA which shows 
that he had been receiving SSA benefits.  Specifically, the 
RO learned through a computer cross match that the appellant 
first became entitled to SSA benefits in November 2004.  The 
RO indicated that it must start counting those benefits on 
January 1, 2005, assuming that the first payment from SSA was 
made in December 2004.  The RO further indicated that the 
appellant's SSA income, effective January 1, 2005, exceeded 
the maximum annual income limit of $10,162.00 for a veteran 
with no dependents.  The RO proposed to stop the appellant's 
VA pension benefits, effective January 1, 2005, based on the 
information received from the SSA.  The RO asked that the 
appellant send any additional information or evidence within 
60 days of the date of the letter.

Correspondence from the RO dated in July 2006 indicates that 
it had not received any additional information or evidence 
from the appellant in response to its May 2006 letter.

A Financial Status Report (VA Form 20-5655) signed and 
received in August 2006, reflects that the appellant was an 
engineer until 2004 when he became unemployed.  His total 
monthly net income consisted solely of SSA benefits.  His 
reported monthly expenses consisted of food, automobile 
expenses, and a car loan.

In October 2006, the Committee on Waivers and Compromises 
denied the appellant's claim, indicating that the appellant 
was significantly at fault in the creation of the debt 
because he should have known to report any changes in income 
in a timely manner.  The Committee also felt that the 
appellant realized an unjust enrichment at government 
expense.  

According to his notice of disagreement, received in October 
2006, the appellant stated that repayment of the debt would 
create severe financial hardship, given his low income.  He 
also stated that he lost everything he owned during Hurricane 
Katrina.

On his substantive appeal, received in January 2007, the 
appellant asked that the overpayment be waived.  He indicated 
that in August 2005, he lost everything he owned in Bay, St. 
Louis from the tidal surge from Hurricane Katrina and had to 
try to rebuild his life in a "FEMA" trailer.  He also noted 
that he is severely disabled and on an extremely limited 
income.  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2008).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.965(b) (2008).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision. See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

The most pertinent factors applicable in this case are fault, 
unjust enrichment, defeat the purpose of the benefit, and 
financial hardship.  Significantly, it is the responsibility 
of a pension recipient to notify VA of all circumstances that 
will affect entitlement to receive the rate of the benefit 
being paid, and such notice must be provided when the 
recipient acquires knowledge that his or her income has 
changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) (2008).  
Clearly, the appellant in this case was in the best position 
to know whether he was receiving additional income or not.  

The Board finds that the appellant's failure to report his 
SSA income to VA was the direct cause of the overpayment.  
The evidence demonstrates that the appellant had notice of 
his obligation to accurately report to VA his income from all 
sources, but failed to do so.  Indeed, his award letter dated 
in 2002 for the grant of VA pension benefits specifically 
informed him that it is his responsibility to tell VA right 
away if his income (to include income from the SSA) changes.  
The appellant, himself, stated that "[w]hile your letter of 
July 2002 advised me to report all income promptly, after 
fighting for social security benefits for over two years, I 
had lost focus on my responsibility under the pension laws."  

The Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of federal statues and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. 
App. 260, 265 (1991).

Thus, the Board concludes that the appellant's failure to 
report his receipt of SSA income was the direct cause of the 
overpayment of VA benefits, and could be for no other purpose 
than to gain unfair advantage in his dealings with the VA.  
He was successful in this respect, as evidenced by the 
ensuing overpayment.

There is no evidence that the overpayment was the fault of VA 
in any degree.  VA has absorbed a loss in this transaction.  
Since the appellant created the circumstances leading to the 
overpayment in the first place, he should bear the burden of 
its repayment.

With regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid pension benefits 
based on his reported lack of income for himself.  

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant, as he was erroneously paid 
pension benefits to which he was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  While the Board is sympathetic to the appellant's 
claim, and recognizes that he reportedly "lost everything" 
after Hurricane Katrina, his annual income comprised of SSA 
benefits still far exceeds the VA maximum annual income limit 
(with no dependents) for receiving pension benefits.  His 
automobile expenses, including insurance and car loan, of 
$1100 a month seems excessive for his current status and 
consist of more than half his total monthly expenses.  With 
proper budgeting, the appellant should be able to repay the 
Government over a reasonable period of time and not be 
deprived of basic necessities.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. 
§5107(b) (West 2002).  The degree of financial hardship is 
not shown to be severe, the overpayment is the fault of the 
appellant and not the fault of VA, and the appellant would be 
unjustly enriched if he were allowed to keep pension benefits 
to which he was not entitled.  In essence, the elements of 
equity and good conscience are not in the appellant's favor.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension in the calculated amount of $16, 248.00, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


